NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 3, 2022 *
                               Decided February 4, 2022

                                         Before

                    MICHAEL S. KANNE, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-1858

JAMES LEE DORSEY,                                 Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 20-cv-00090

MONICA WILLIAMS, et al.,                          Andrea R. Wood,
    Defendants-Appellees.                         Judge.

                                       ORDER

      James Lee Dorsey, an Illinois prisoner, alleges that prison officials retaliated
against him for filing numerous prison grievances and lawsuits. The district court
dismissed Dorsey’s complaint for failure to state a claim, explaining that he alleges no

      *  The appellees were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1858                                                                          Page 2

facts connecting the officials’ conduct to his history of grievances and litigation. We
agree and affirm.

       We take as true the following facts alleged in Dorsey’s complaint. Peterson v.
Wexford Health Sources, Inc., 986 F.3d 746, 751 (7th Cir. 2021). Dorsey filed roughly 30
grievances against prison staff between late 2016 and early 2018, most complaining of
deliberate indifference and other staff misconduct. Some grievances apparently
concerned the defendants. He has also filed several lawsuits against other prison staff
members, who are not parties here.

        One day in early 2018, Dorsey placed several pieces of legal and personal mail
between the bars of his cell to be picked up by prison staff. As Dorsey recounts, Officer
Thomas was assigned to collect the mail and place it in the prison mail system. But the
next morning, another inmate found Dorsey’s mail in a garbage bin and showed it to an
officer. The officer directed the inmate to return the mail to Dorsey. Dorsey requested
an investigation and identified potential witnesses among the staff and inmates. The
two employees responsible for investigating the incident, prison counselor Colleen
Franklin and grievance officer Monica Williams, refused to interview the witnesses or
tell Dorsey which officer had been assigned to pick up mail that day.

       Dorsey filed this suit under 42 U.S.C. § 1983 alleging, as relevant here, that
Thomas, Franklin, and Williams retaliated against him for protected First Amendment
activity. In Dorsey’s view, his prior grievances and lawsuits prompted Thomas to put
his mail in the garbage and led Franklin and Williams not to investigate.

        The district court dismissed the complaint at screening for failure to state a claim.
See 28 U.S.C. § 1915A. It concluded that Dorsey alleged no facts suggesting that the mail
incident was related to his history of grievances and lawsuits—his complaint “did not
tie the two together at all.” In an order dismissing the case without prejudice, the court
instructed Dorsey that any amended complaint should include facts that would
plausibly suggest that his filing history motivated the defendants’ conduct. Dorsey
amended his complaint to include an itemized list of his past grievances but otherwise
repeated his earlier allegations. The court dismissed the amended complaint for the
same reasons, this time with prejudice.

        Dorsey now argues that the court overlooked his allegation that the defendants
sought to punish him for protected activity. He maintains that his complaint was
sufficient because it alleged a pattern of events—a long list of grievances and lawsuits
No. 21-1858                                                                              Page 3

leading up to the mail incident—and that the defendants sought to punish him for his
frequent filings.

        But Dorsey did not “plead[] factual content that allows the court to draw the
reasonable inference” that the defendants retaliated against him. Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009). To state a claim for retaliation, he must plausibly allege that his
protected activity was a motivating factor behind the defendants’ conduct. See Bridges v.
Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). Here, he alleged that he filed numerous
grievances and lawsuits against prison staff members, that one of those staff members
later threw away his mail, and that two others did not conduct a full investigation. But,
even with prompting from the district court, he did not plausibly explain what “led
[him] to believe [his] treatment was because of” the protected activity. See Kaminski v.
Elite Staffing, Inc., No. 21-1616, slip op. at 7 (7th Cir. Jan. 19, 2022). His assertion that the
defendants sought to punish him relies on speculation and is thus insufficient. See Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                                                                    AFFIRMED